




 
 
 
 
 
BORDERS GROUP, INC.
 
NON-QUALIFIED DEFERRED COMPENSATION PLAN
 
FOR NONEMPLOYEE DIRECTORS








 
 
 
 
 
 
 
 

 









 
 
 

--------------------------------------------------------------------------------

 

CERTIFICATE
 




I, Thomas D. Carney, General Counsel of Borders Group, Inc., hereby certify that
the attached document is a correct copy of the Borders Group, Inc. Non-Qualified
Deferred Compensation Plan for Nonemployee Directors effective as of March 1,
2004.
 
Dated this 4th day of March, 2004.
 


                                                                                     
General Counsel as Aforesaid
 
                                                                              
(Corporate Seal)
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 

BORDERS GROUP, INC.
NON-QUALIFIED DEFERRED COMPENSATION PLAN
 
FOR NONEMPLOYEE DIRECTORS
 
Article 1                      
 
Introduction
 
1.1 Purpose of the Plan, Effective Date.  The Borders Group, Inc. Non-Qualified
Deferred Compensation Plan for Nonemployee Directors (the “Plan”) has been
established by Borders Group, Inc. (the “Company”), effective as of March 1,
2004 (the “Effective Date”), with respect to nonemployee members of the Board of
Directors of the Company (“Eligible Directors”).  The purpose of the Plan is to
provide those Eligible Directors with an opportunity to defer the receipt and
income taxation of a portion of such directors’ fees.
 
1.2 Plan Administrator, Plan Year.  The Plan is administered by the Company (the
“Plan Administrator”).  The Plan is administered on the basis of a Plan Year
which, with respect to the initial Plan Year, is the period beginning on the
Effective Date and ending on December 31, 2004, and thereafter is the calendar
year.  Article 8 describes certain specific powers, duties and responsibilities
of the Plan Administrator with respect to the administration of the Plan.
 
1.3 Supplements.  From time to time supplements may by amendment be attached to
and form a part of this Plan.  Such supplements may modify or supplement the
provisions of the Plan as they apply to the Eligible Directors, shall specify
the person affected by such supplements and shall supersede the other provisions
of the Plan to the extent necessary to eliminate inconsistencies between the
Plan provisions and the provisions of such supplements.
 
Article 2                      
 
Plan Participation
 
2.1 Eligibility. Each nonemployee director as of the Effective Date of the Plan
shall be an Eligible Director as of the Effective Date.  Each other nonemployee
director of the Company shall be an Eligible Director as of the date he first
becomes a nonemployee director of the Company.
 
2.2 Participation.  Each Eligible Director may irrevocably elect to have
Deferral Contributions made on his behalf for a Plan Year, or portion of a Plan
Year, pursuant to Section 3.2 and thereby become a Plan
Participant.  “Participant” means any individual who has been admitted to, and
has not been removed from, participation in the Plan pursuant to this Article
2.  A Participant must complete such forms and provide such data in a timely
manner as is required by the Plan Administrator.  Such forms and data may
include, without limitation, his acceptance of the terms and conditions of the
Plan and his designation of a beneficiary to receive any death benefits payable
hereunder.
 
2.3 Cessation of Active Participation.  
 
(a) Cessation of Eligible Status.  A Participant shall be considered an active
Participant during any period when Deferral Contributions are being made to the
Plan on his behalf.  A Participant’s active participation in the Plan shall
cease as of the date he ceases to be a nonemployee director of the Company,
whether because of death, retirement, resignation, removal, employment by the
Company or any of its subsidiaries, or any other reason.  Upon cessation of, or
removal from, active participation in the Plan, a Participant’s deferrals under
the Plan shall cease.
 
(b) Inactive Participant Status.  Even if his active participation in the Plan
ends, a director or former director shall remain an inactive Participant in the
Plan until the earlier of (i) the date the full amount of his Deferral
Contribution Account (as defined in Section 3.1) is distributed from the Plan,
or (ii) the date he again recommences active participation in the Plan as an
Eligible Director by electing to have Deferral Contributions made to the Plan on
his behalf pursuant to Section 3.2.  During the period of time that a director
or former director is an inactive Participant in the Plan, his Deferral
Contribution Account shall continue to be credited with earnings and losses
pursuant to the terms of Section 3.5, and he shall continue to be eligible to
direct the manner in which his Deferral Contribution Account shall be deemed
invested pursuant to Section 4.2.
 
(c) Participation after Recommencement of Service.  If an Eligible Director
ceases to be a nonemployee director of the Company and then becomes a
nonemployee director of the Company again, he shall become eligible to
participate or to recommence his participation in the Plan as of the date he
again becomes a nonemployee director.
 
 

--------------------------------------------------------------------------------

 
 
Article 3                      
 
Participants’ Deferral Contribution Accounts; Deferrals and Crediting
 
3.1 Participants’ Deferral Contribution Accounts.  The Plan Administrator shall
establish and maintain on behalf of each Participant a separate bookkeeping
account (a “Deferral Contribution Account”) under the Plan.  With respect to any
Participant, this Deferral Contribution Account shall represent the amount of
his Deferral Contributions (as defined in Section 3.2) and earnings or losses
attributable thereto.
 
Each Participant shall at all times have a 100 percent vested interest in his
Deferral Contribution Account. Each Participant’s Deferral Contribution Account
shall be maintained until the value thereof has been distributed to or on behalf
of such Participant or his beneficiary.
 
3.2 Deferral Contributions.  Each Participant may irrevocably elect to have
Deferral Contributions made on his behalf for a Plan Year by completing and
submitting to the Plan Administrator (or its designee) a Deferral Election (as
defined in Section 3.3) setting forth the terms of his election.  A “Deferral
Contribution” means that portion of a Participant’s Compensation that the
Participant elects to defer receipt of, in lieu of receiving such Compensation
currently.  “Compensation” means the cash retainer payable to a nonemployee
director for service on the Board, for service as a member of any Board
committee, or for service as the chairman of any Board committee, together with
other cash fees, if any, payable to a nonemployee director in that capacity for
attending meetings or otherwise for service on the Board or any Board
committee.  Grants of equity awards, including but not limited to restricted
stock and stock options, and reimbursement of expenses do not constitute
Compensation for purposes of this Plan.  A Participant may elect to defer a
fixed dollar amount, or an amount designated in whole percentages, that is no
more than 100 percent of his Compensation for such Plan Year.  Deferral
Contributions may only be made from Compensation earned while the Participant is
serving as a nonemployee director of the Company.
 
3.3 Deferral Election.  A Participant must complete and submit a written
Deferral Election to the Plan Administrator providing for the reduction of his
Compensation for the appropriate amount of Deferral Contributions.  The
following terms and conditions shall apply to Deferral Elections:  
 
(a) Initial Deferral Election.  The Eligible Director’s initial Deferral
Election under the Plan with respect to his Compensation for any Plan Year shall
be effective for any Compensation earned after the date the Deferral Election
becomes effective, except that a deferral election made during March 2004 will
not apply to any Compensation earned on or before March 31, 2004.  To be
effective, the initial Deferral Election under the Plan with respect to
Compensation must be made within the time period prescribed by the Plan
Administrator (generally, before the first day of the Plan Year for which
Deferral Contributions attributable to Compensation will be made or, if later
during such Plan Year, within 30 days after the date on which the Eligible
Director first becomes an Eligible Director pursuant to Section 2.1). Until such
time as an Eligible Director submits an initial Deferral Election in a timely
manner, he shall be deemed to have elected not to make Deferral Contributions
and to have elected not to become a Participant in the Plan.
 
(b) Subsequent Deferral Election.  A Participant’s subsequent Deferral Election
with respect to his Compensation for any Plan Year must be made within the time
period prescribed by the Plan Administrator, but before the first day of the
Plan Year for which the Compensation to be deferred is payable.
 
(c) Term.  Each Participant’s Deferral Election shall remain in effect for the
Compensation earned during a Plan Year until the date the Participant ceases to
be an active Participant.
 
(d) Crediting Contributions.  For each Plan Year that a Participant has a
Deferral Election in effect, the Plan Administrator shall credit the amount of
such Participant’s Deferral Contributions to his Deferral Contribution Account
on the day such amount would have been paid to him but for his Deferral Election
(or such other date or time as the Plan Administrator, in its sole discretion,
determines from time-to-time).
 
 
 

--------------------------------------------------------------------------------

 
3.4 Debiting of Distributions and Forfeitures.  As of each business day, the
Plan Administrator shall debit each Participant’s Deferral Contribution Account
for any amount distributed or forfeited from such Deferral Contribution Account
since the immediately preceding business day.
 
3.5 Crediting of Earnings or Losses on Contributions.  As of each business day,
the Plan Administrator shall credit to each Participant’s Deferral Contribution
Account the amount of earnings or losses applicable thereto for the period since
the immediately preceding business day.  To effect such crediting of earnings
and losses, the Plan Administrator shall, as of each business day, first
subtract all distributions and forfeitures since the immediately preceding
business day from the Deferral Contribution Account, add to the Deferral
Contribution Account the amount of the contributions, and allocate the net
earnings or losses to the Participant’s Deferral Contribution Account based on
the individual account activity of the Deferral Contribution Account during such
period pursuant to a share accounting method under which each Participant’s
deemed investment in an Investment Fund (as defined in Section 4.1) shall be
accounted for in deemed shares in funds selected by the Plan Administrator and
offered within the Plan for purposes of calculating earnings and losses for
Participants’ Deferral Contribution Accounts.  For this purpose, the Plan
Administrator shall adopt uniform rules which conform generally to accepted
accounting practices.
 
3.6 Errors in Deferral Contribution Accounts.  If an error or omission is
discovered in the Deferral Contribution Account of a Participant, the Plan
Administrator, in its sole discretion, shall cause appropriate equitable
adjustments to be made as soon as administratively practicable following the
discovery of such error or omission.
 
Article 4                      
 
Investment Funds
 
4.1 Selection by Plan Administrator.  From time to time, the Plan Administrator
shall select two or more investment funds (the “Investment Funds”) for purposes
of determining the rate of return on amounts deemed invested in accordance with
the terms of the Plan. The Plan Administrator will notify Participants in
writing prior to the beginning of each Plan Year and at such other times as the
Plan Administrator deems necessary or desirable of the Investment Funds
available under the Plan for such Plan Year.  The Plan Administrator may change,
add or remove Investment Funds on a prospective basis at any time and in any
manner it deems appropriate.
 
4.2 Participant Direction of Deemed Investments.  Each Participant generally may
direct the manner in which his Deferral Contribution Account shall be deemed
invested in and among the Investment Funds; provided, such investment directions
shall be made in accordance with the following terms:
 
(a) Nature of Participant Direction.  The selection of Investment Funds by a
Participant shall be for the sole purpose of determining the rate of return to
be credited to his Deferral Contribution Account, and shall not be treated or
interpreted in any manner whatsoever as a requirement or direction to actually
invest assets in any Investment Fund or any other investment media. The Plan, as
an unfunded, nonqualified deferred compensation plan, at no time shall have any
actual investment of assets relative to the benefits or Deferral Contribution
Accounts hereunder.
 
(b) Investment of Contributions.  Except as otherwise provided in this Section
4.2, each Participant may make an investment election, made in such form as the
Plan Administrator may direct or permit, prescribing the percentage of his
future contributions that will be deemed invested in each Investment Fund. An
initial investment election of a Participant shall be made as of the date the
Participant commences or recommences participation in the Plan and shall apply
to all contributions credited to such Participant’s Deferral Contribution
Account after such date. Such Participant may make subsequent investment
elections at such times as permitted by the Plan Administrator, and such
elections shall apply to all such specified contributions credited to such
Participant’s Deferral Contribution Account after the effective date of such
election.  Any investment election timely and properly made pursuant to this
subsection with respect to future contributions shall remain effective until
changed by the Participant.
 
(c) Investment of Existing Deferral Contribution Account Balances.  Each
Participant may make an investment election, effective as of the date the
Participant commences or recommences participation in the Plan, prescribing a
different percentage of his existing Deferral Contribution Account balance that
will be deemed invested in each Investment Fund.  Such Participant may make
subsequent investment elections at such times as permitted by the Plan
Administrator prescribing a different percentage of his existing Deferral
Contribution Account balance that will be deemed invested in each Investment
Fund.  Each such election which is timely and properly made shall remain in
effect until changed by such Participant.
 
(d) Plan Administrator Discretion.  The Plan Administrator shall have complete
discretion to adopt and revise procedures to be followed in making such
investment elections.  Such procedures may include, but are not limited to, the
process of making elections, the permitted frequency of making elections, the
incremental size of elections, the deadline for making elections and the
effective date of such elections. Any procedures adopted by the Plan
Administrator that are inconsistent with the deadlines or procedures specified
in this Section 4.2 shall supersede such provisions of this Section 4.2 without
the necessity of a Plan amendment.
 
 
 

--------------------------------------------------------------------------------

 
Article 5                      
 
Payment of Deferral Contribution Account Balances
 
5.1 Benefit Payments Upon Termination of Service.
 
(a) General.  In accordance with the terms of subsection (b) hereof, if a
Participant has both ceased to be a director of the Company and is not an
employee of the Company or any of its subsidiaries, he (or his beneficiary, in
the event of his death) shall be entitled to receive a distribution of the total
of (i) the entire amount credited to his Deferral Contribution Account, as
adjusted for earnings or losses attributable thereto, determined as of the
business day on which such distribution is processed; plus (ii) the amount of
Deferral Contributions, if any, made since such business day; and minus
(iii) the amount of any distributions made to the Participant since such
business day.  For purposes of this subsection, the “business day on which such
distribution is processed” refers to the business day established for such
purpose by administrative practice, even if actual payment is made at a later
date due to delays in valuation, administration or any other procedure.
 
(b) Timing of Distribution.  Unless a Participant otherwise elects on his
Deferral Election, the distribution of the benefit payable to a Participant
under this Section shall be made or commence as soon as reasonably practicable
after the last business day of the calendar quarter in which the Participant
both ceases to be a director of the Company and terminates his employment, if
any, with the Company and any of its subsidiaries.  Notwithstanding the
foregoing, a Participant may elect on his Deferral Election to receive a
distribution of the total of the aggregate Deferral Contributions made pursuant
to such Deferral Election, as adjusted for earnings or losses attributable
thereto and reduced for any distributions or forfeitures thereof, determined as
of the date such distribution is processed, at any one time during any of the
ten Plan Years following the Plan Year in which distribution of such amounts
would otherwise have been made under the terms of this subsection (b).
 
5.2 Form of Distribution.  The benefit payable to a Participant under Section
5.1 shall be distributed in the form of a lump sum payment.
 
5.3 In-Service Distributions.
 
(a) Specified In-Service Distributions.  Notwithstanding any other provision of
this Article 5 to the contrary, a Participant may elect on his Deferral Election
to receive an in-service distribution of the total of the aggregate Deferral
Contributions made pursuant to such Deferral Election, as adjusted for earnings
or losses attributable thereto and reduced for any distributions or forfeitures
thereof, determined as of the date such distribution is processed.  Such
distribution shall be made in a lump sum payment in the first quarter of the
Plan Year designated by the Participant on his Deferral Election provided that
such Plan Year begins after the third anniversary of the date the Deferral
Contribution to be distributed would have been paid to the Participant but for
his Deferral Election.  The amount of such distribution shall reduce the
Participant’s Deferral Contribution Account balance as provided in Section
3.4.  Any portion of the Participant’s Deferral Contribution Account which is
not distributed under this subsection (a) shall be distributed in accordance
with Section 5.1 and shall remain available for distributions under this Section
5.3.  If the Participant both ceases to be a director of the Company and
terminates his employment, if any, with the Company and any of its subsidiaries
for any reason prior to the payment of his in-service distribution hereunder,
his in-service distribution election shall be cancelled and of no effect and the
Participant’s Deferral Contribution Account shall be distributed in accordance
with Section 5.1.  In the event a Participant elects to receive an in-service
distribution under this subsection (a), such Participant may elect once per
Deferral Election, in writing, at any time that is at least one year before the
first day of the calendar quarter that the in-service distribution would
otherwise be paid, to defer such in-service distribution to the first quarter of
any subsequent Plan Year, provided that such quarter is at least 11 full
calendar quarters after the quarter in which the in-service distribution would
otherwise have been paid.
 
(b) Change in Control.  Notwithstanding any other provision of this Article 5 to
the contrary, a Participant may elect on his Deferral Election, upon a Change in
Control, to receive a distribution of the total of the aggregate Deferral
Contributions made pursuant to such Deferral Election, as adjusted for earnings
or losses attributable thereto and reduced for any distributions or forfeitures
thereof, determined as of the date such distribution is processed.  Such
distribution shall be made in a lump sum payment on the date on which a Change
in Control occurs.  The amount of such distribution shall reduce the
Participant’s Deferral Contribution Account balance as provided in Section
3.4.  Any portion of the Participant’s Deferral Contribution Account which is
not distributed under this subsection (b) shall be distributed in accordance
with Section 5.1 and shall remain available for distribution under this Section
5.3.  If the Participant both ceases to be a director of the Company and
terminates his employment, if any, with the Company and any of its subsidiaries
for any reason prior to the payment of his in-service distribution hereunder,
his in-service distribution election shall be cancelled and of no effect and the
Participant’s Deferral Contribution Account shall be distributed in accordance
with Section 5.1.  “Change in Control” shall mean the first occurrence of one of
the following events:
 
 
 

--------------------------------------------------------------------------------

 
(i) the “beneficial ownership” (as defined in Rule 13d-3 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) of securities
representing more than 20% of the combined voting power of the Company is
acquired by any “person,” as defined in Sections 13(d) and 14(d) of the Exchange
Act, (other than the Company, any trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any corporation owned, directly
or indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of shares of the Company’s common stock ($.001
par value) (the “Shares”)), or
 
(ii) the shareholders of the Company approve a definitive agreement to merge or
consolidate the Company with or into another corporation or to sell or otherwise
dispose of all or substantially all of its assets, or adopt a plan of
liquidation, or
 
(iii) during any period of three consecutive years, individuals who at the
beginning of such period were members of the Board cease for any reason to
constitute at least a majority thereof (unless the election, or the nomination
for election by the Company’s shareholders, of each new director was approved by
a vote of at least a majority of the directors then still in office who were
directors at the beginning of such period or whose election or nomination was
previously so approved).
 
5.4 Beneficiary Designation.  Participants shall designate and from time to time
may redesignate their beneficiaries to receive any death benefits that may be
payable under the Plan upon such Participant’s death in such form and manner as
the Plan Administrator may determine.  In the event that:
 
(i)           a Participant dies without designating a beneficiary;
 
(ii)           the beneficiary designated by a Participant is not alive when a
payment is to be made to such person under the Plan, and no contingent
beneficiary has been designated; or
 
(iii)           the beneficiary designated by a Participant cannot be located by
the Plan Administrator within one year from the date benefits are to be paid to
such person;
 
then, in any of such events, the beneficiary of such Participant with respect to
any benefits that remain payable under the Plan shall be the estate of the
Participant.
 
Article 6                      
 
Claims
 
6.1 Initial Claim.  Claims for benefits under the Plan may be filed with the
Plan Administrator on such form, as the Plan Administrator may prescribe.  The
Plan Administrator shall furnish to the claimant notice of the disposition of a
claim within 90 days after the application therefor is filed.  In the event the
claim is denied, the notice of the disposition of the claim shall provide the
specific reasons for the denial, citations of the pertinent provisions of the
Plan, and, where appropriate, an explanation as to how the claimant can perfect
the claim or submit the claim for review.
 
6.2 Appeal.  Any Participant or beneficiary who has been denied a benefit shall
be entitled, upon request to the Plan Administrator, to appeal the denial of his
claim. The claimant (or his duly authorized representative) may review pertinent
documents related to the Plan and in the Plan Administrator’s possession in
order to prepare the appeal. The request for review, together with a statement
of the claimant’s position, must be filed with the Plan Administrator no later
than 60 days after receipt of the notification of denial of a claim provided for
in Section 6.1.  The Plan Administrator’s decision shall be made within 60 days
following the filing of the request for review.  If unfavorable, the notice of
the decision shall explain the reasons for denial and indicate the provisions of
the Plan or other documents used to arrive at the decision.
 
 
 

--------------------------------------------------------------------------------

 
6.3 Satisfaction of Claims.  Any payment to a Participant or beneficiary shall
to the extent thereof be in full satisfaction of all claims hereunder against
the Plan Administrator and the Company, either of whom may require such
Participant or beneficiary, as a condition to such payment, to execute a receipt
and release therefor in such form as shall be determined by the Plan
Administrator or the Company.  If receipt and release is required but the
Participant or beneficiary (as applicable) does not provide such receipt and
release in a timely enough manner to permit a timely distribution in accordance
with the general timing of distribution provisions in the Plan, the payment of
any affected distribution may be delayed until the Plan Administrator or the
Company receives a proper receipt and release.
 
Article 7                      
 
No Funding of Plan Benefits
 
The Company may establish a trust (known as a “grantor trust” within the meaning
of the Code) for the purpose of accumulating funds to satisfy the obligations
incurred by the Company under the Plan.  Notwithstanding the preceding sentence,
nothing herein shall require the Company to segregate or set aside any funds or
other property for the purpose of paying any benefits under the Plan.  Nothing
contained in this Plan, and no action taken pursuant to its provisions by the
Company or the Plan Administrator shall create, nor be construed to create, a
trust of any kind or a fiduciary relationship between the Company and the
Participant, his beneficiary, or any other person.  Benefits hereunder shall be
paid from assets which shall continue, for all purposes, to be a part of the
general, unrestricted assets of the Company.  The obligation of the Company
hereunder shall be an unfunded and unsecured promise to pay money in the
future.  To the extent that the Participant or his beneficiary is entitled to
receive payments from the Company under the provisions hereof, such right shall
be no greater than the right of any unsecured general creditor of the Company;
no such person shall have nor acquire any legal or equitable right, interest or
claim in or to any property or assets of the Company.  It is intended that the
Plan be unfunded for tax purposes and for purposes of Title I of ERISA.
 
Article 8                      
 
Plan Administrator
 
8.1 Plan Administrator’s Duties.  Except as otherwise specifically provided and
in addition to the powers, rights and duties specifically given to the Plan
Administrator elsewhere in the Plan, the Plan Administrator shall have the
following discretionary powers, rights and duties:
 
(a) To construe and interpret the Plan, to decide all questions of Plan
eligibility, to determine the amount, manner and time of payment of any benefits
under the Plan, and to remedy ambiguities, inconsistencies or omissions in its
sole and complete discretion.
 
(b) To adopt such rules of procedure as may be necessary for the efficient
administration of the Plan and as are consistent with the Plan, and to enforce
the Plan in accordance with its terms and such rules.
 
(c) To make determinations as to the right of any person to a benefit, to afford
any person dissatisfied with such determination the right to a hearing thereon,
and to direct payments or distributions in accordance with the provisions of the
Plan.
 
(d) To furnish the Company and Participants with such information as may be
required by them for tax or other purposes in connection with the Plan.
 
(e) To enroll Participants in the Plan, distribute and receive Plan
administration forms and comply with all applicable governmental reporting and
disclosure requirements.
 
(f) To employ agents, attorneys, accountants, actuaries or other persons (who
also may be employed by the Company), and to allocate or delegate to them such
powers, rights and duties as the Plan Administrator considers necessary or
advisable to properly carry out the administration of the Plan, provided that
any such allocation or delegation and the acceptance thereof must be in writing.
 
(g) To report at least annually to the Board any significant problems which have
developed in connection with the administration of the Plan and any
recommendations which the Plan Administrator may have as to the amendment of the
Plan or the modification of Plan administration.  At least once for each Plan
Year, the Plan Administrator shall cause a statement of a Participant’s Deferral
Contribution Account balance to be distributed to the Participant.
 
 
 

--------------------------------------------------------------------------------

 
8.2 Action by Administrator.  If a committee is serving as Plan Administrator,
any action by the committee will be subject to the following provisions:
 
(a) The committee may act by meeting (including a meeting from different
locations by telephone conference) or by document signed without meeting, and
documents may be signed through the use of a single document or concurrent
documents; provided, action shall be taken only upon the vote or other
affirmative expression of a majority of the committee members qualified to vote
with respect to such action.
 
(b) A committee member by writing may delegate part or all of his rights,
powers, duties and discretion to any other committee member, with such other
committee member’s consent.
 
(c) No member of the committee shall be liable or responsible for an act or
omission of other committee members in which the former has not concurred.
 
(d) The committee shall choose a secretary who shall keep minutes of the
committee’s proceedings and all records and documents pertaining to the
administration of the Plan.  The secretary may execute any certificate or other
written direction on behalf of the committee.
 
8.3 Information Required for Plan Administration.  The Company shall furnish the
Plan Administrator with such data and information as the Plan Administrator
considers necessary or desirable to perform its duties with respect to Plan
administration.  The records of the Company as to a Participant’s period or
periods of service and Compensation will be conclusive on all persons unless
determined to the Plan Administrator’s satisfaction to be
incorrect.  Participants and other persons entitled to benefits under the Plan
also shall furnish the Plan Administrator with such evidence, data or
information as the Plan Administrator considers necessary or desirable for the
Plan Administrator to perform its duties with respect to Plan administration.
 
8.4 Decision of Plan Administrator Final.  Subject to applicable law and Article
6, any interpretation of the provisions of the Plan and any decision on any
matter within the discretion of the Plan Administrator made by the Plan
Administrator in good faith shall be binding on all persons.  A misstatement or
other mistake of fact shall be corrected when it becomes known and the Plan
Administrator shall make such adjustment on account thereof as the Plan
Administrator considers equitable and practicable.
 
8.5 Indemnification.  No person (including any present or former director,
officer or employee of the Company) shall be personally liable for any act done
or omitted to be done in good faith in the administration of the Plan.  Each
present or former director, officer or employee of the Company to whom the
Company has delegated any portion of its responsibilities under the Plan shall
be indemnified and saved harmless by the Company (to the extent not indemnified
or saved harmless under any liability insurance or other indemnification
arrangement with respect to the Plan) from and against any and all claims of
liability to which they are subjected by reason of any act done or omitted to be
done in good faith in connection with the administration of the Plan, including
all expenses reasonably incurred in their defense if the Company fails to
provide such defense.  
 
Article 9                      
 
Action by Company
 
Any action required or permitted of the Company under the Plan shall be by
resolution of its Board or by a duly authorized committee of its Board, or by a
person or persons authorized by resolution of its Board or such committee.
 
 
 

--------------------------------------------------------------------------------

 
Article 10                                
 
Amendment and Termination
 
10.1 Amendment.  While the Company expects and intends to continue the Plan, the
Company must necessarily reserve and hereby does reserve the right to amend the
Plan from time to time.  Any amendment of the Plan will be by resolution of the
Board or any committee of the Board to whom such authority has been
delegated.  No amendment shall reduce the value of a Participant’s Deferral
Contribution Account balance to less than the amount (as subsequently adjusted
for earnings and losses attributable thereto) he would be entitled to receive if
he had become entitled to receive a distribution under Section 5.1 on the day of
the amendment.
 
10.2 Termination. The Plan will terminate on the first to occur of the
following:
 
(a) The date it is terminated by the Company.
 
(b) The date the Company is judicially declared bankrupt or insolvent.
 
(c) The dissolution, merger, consolidation or reorganization of the Company, or
the sale of all or substantially all of its assets, except that in any such
event arrangements may be made whereby the Plan will be continued by any
successor to the Company or any purchaser of all or substantially all of its
assets without a termination thereof, in which case the successor or purchaser
will be substituted for the Company under the Plan.
 
10.3 Distribution on Termination.  On termination of the Plan, each affected
Participant’s Deferral Contribution Account shall be distributed in a lump sum
payment as soon as practicable after the date the Plan is terminated.  The
amount of any such distribution shall be determined as of the business day on
which such distribution is processed.  For purposes of this Section, the
“business day on which such distribution is processed” refers to the business
day established for such purpose by administrative practice, even if actual
payment is made at a later date due to delays in valuation, administration or
any other procedure.  Such determination shall be binding on all Participants
and beneficiaries.
 
Article 11                                
 
General Provisions
 
11.1 Notices.  Unless the Plan provides otherwise, any notice or document
relating to the Plan required to be given to or filed with the Plan
Administrator or the Company shall be considered as given or filed at such time
and in such form as required or permitted in accordance with uniform procedures
adopted by the Plan Administrator.
 
11.2 Nonalienation of Plan Benefits.  To the extent permitted by applicable law,
the rights or interests of any Participant or any Participant’s beneficiaries to
any benefits or future payments under the Plan shall not be subject to
attachment or garnishment or other legal process by any creditor of any such
Participant or beneficiary nor shall any such Participant or beneficiary have
any right to alienate, anticipate, commute, pledge, encumber or assign any of
the benefits or rights which he may expect to receive under the Plan, except as
may be required by the tax withholding provisions of the Code or a state’s
income tax act.
 
11.3 Payment with Respect to Incapacitated Persons.  If any person entitled to
benefits under the Plan is under a legal disability or, in the Plan
Administrator’s opinion, is incapacitated in any way so as to be unable to
manage his financial affairs, the Plan Administrator may direct the payment of
such benefits to such person’s legal representative or to a relative or friend
of such person for such person’s benefit, or the Plan Administrator may direct
the application of such benefit for the benefit of such person in any manner
which the Plan Administrator may select that is consistent with the Plan.  Any
payments made in accordance with the foregoing provisions of this Section 11.3
shall be a full and complete discharge of any liability for such payments.
 
11.4 No Benefit Guaranty.  None of the establishment of the Plan, any
modification thereof, the creation of any fund or account, or the payment of any
benefits shall be construed as giving to any Participant or other person any
legal or equitable right against the Company or the Plan Administrator except as
provided herein.
 
11.5 Litigation.  In any action or proceeding regarding any Plan benefits or the
administration of the Plan, directors or former directors of the Company, their
beneficiaries and any other persons claiming to have an interest in the Plan
shall not be necessary parties and shall not be entitled to any notice of
process.  Any final judgment which is not appealed or appealable and which may
be entered in any such action or proceeding shall be binding and conclusive on
the parties hereto and on all persons having or claiming to have any interest in
the Plan.  Acceptance of participation in the Plan shall constitute a release of
the Company, the Plan Administrator and its agents from any and all liability
and obligation not involving willful misconduct or gross neglect.
 
 
 

--------------------------------------------------------------------------------

 
11.6 Headings.  The headings of the various Articles and Sections in the Plan
are solely for convenience and shall not be relied upon in construing any
provisions hereof. Any reference to a Section shall refer to a Section of the
Plan unless specified otherwise.
 
11.7 Evidence.  Evidence required of anyone under the Plan shall be signed, made
or presented by the proper party or parties and may be by certificate,
affidavit, document or other information which the person acting thereon
considers pertinent and reliable.
 
11.8 Gender and Number.  Words denoting the masculine gender shall include the
feminine and neuter genders, the singular shall include the plural and the
plural shall include the singular wherever required by the context.
 
11.9 Waiver of Notice.  Any notice required under the Plan may be waived by the
person entitled to notice.
 
11.10 Applicable Law.  The Plan shall be construed in accordance with the laws
of the State of Michigan.
 
11.11 Severability.  Whenever possible, each provision of the Plan shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of the Plan is held to be invalid, illegal or unenforceable
in any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or any other jurisdiction, and the Plan shall be reformed, construed and
enforced in such jurisdiction so as to best give effect to the intent of the
Company under the Plan.
 
11.12 Withholding for Taxes.  Notwithstanding any other provisions of the Plan,
the Company may withhold from any payment to be made under the Plan such amount
or amounts as may be required for purposes of complying with the tax withholding
provisions of the Code, any state or local income tax act or any applicable
similar laws.
 
11.13 Successors.  The Plan is binding on all persons entitled to benefits
hereunder and their respective heirs and legal representatives, and on the
Company and its successor, whether by way of merger, consolidation, purchase or
otherwise.
 
11.14 Effect on Other Benefit Plans.  Any benefit paid or payable under this
Plan shall not be included in compensation for purposes of computing benefits
under any benefit plan maintained or contributed to by the Company except as may
otherwise be required under the terms of such benefit plan.
 

 
 
 

--------------------------------------------------------------------------------

 
BORDERS GROUP, INC.
NON-QUALIFIED DEFERRED COMPENSATION PLAN


TABLE OF CONTENTS
Page
 

ARTICLE 1
INTRODUCTION 
  1

 
 
1.1
Purpose of the Plan, Effective Date 
  1

 
 
1.2
Plan Administrator, Plan Year 
     1 

 
 
1.3
Supplements 
1

 
ARTICLE 2
PLAN PARTICIPATION 
1

 
 
2.1
Eligibility 
1

 
 
2.2
Participation 
1

 
 
2.3
Cessation of Active Participation 
1

 
ARTICLE 3
PARTICIPANTS’ DEFERRAL CONTRIBUTION ACCOUNTS; DEFERRALS AND CREDITING 
2

 
 
3.1
Participants’ Deferral Contribution Accounts 
2

 
 
3.2
Deferral Contributions 
2

 
 
3.3
Deferral Election 
3

 
 
3.4
Debiting of Distributions and Forfeitures 
3

 
 
3.5
Crediting of Earnings or Losses on Contributions 
3

 
 
3.6
Errors in Deferral Contribution Accounts 
4

 
ARTICLE 4
INVESTMENT FUNDS 
4

 
 
4.1
Selection by Plan Administrator 
4

 
 
4.2
Participant Direction of Deemed Investments 
4

 
ARTICLE 5
PAYMENT OF DEFERRAL CONTRIBUTION ACCOUNT BALANCES 
5

 
 
5.1
Benefit Payments Upon Termination of Service 
5

 
 
5.2
Form of Distribution 
5

 
 
5.3
In-Service Distributions 
6

 
 
5.4
Beneficiary Designation 
7

 
ARTICLE 6
CLAIMS 
7

 
 
6.1
Initial Claim 
7

 
 
6.2
Appeal 
7

 
 
6.3
Satisfaction of Claims 
8

 
ARTICLE 7
NO FUNDING OF PLAN BENEFITS 
8

 
ARTICLE 8
PLAN ADMINISTRATOR 
8

 
 
8.1
Plan Administrator’s Duties 
8

 
 
8.2
Action by Administrator 
9

 
 
8.3
Information Required for Plan Administration 
9

 
 
8.4
Decision of Plan Administrator Final 
10

 
 
8.5
Indemnification 
10

 
ARTICLE 9
ACTION BY COMPANY 
10

 
 
ARTICLE 10AMENDMENT AND TERMINATION10

 
 
10.1
Amendment 
10

 
 
10.2
Termination 
10

 
 
10.3
Distribution on Termination 
11

 
 
ARTICLE 11GENERAL PROVISIONS11

 
 
11.1
Notices 
11

 
 
11.2
Nonalienation of Plan Benefits 
11

 
 
11.3
Payment with Respect to Incapacitated Persons 
11

 
 
11.4
No Benefit Guaranty 
11

 
 
11.5
Litigation 
11

 
 
11.6
Headings 
12

 
 
11.7
Evidence 
12

 
 
11.8
Gender and Number 
12

 
 
11.9
Waiver of Notice 
12

 
 
11.10Applicable Law12

 
 
11.11Severability12

 
 
11.12Withholding for Taxes12

 
 
11.13Successors12

 
 
11.14Effect on Other Benefit Plans12

 







